Citation Nr: 1007474	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his son


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974 
and from February 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2009.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran is service-connected for status post total 
left knee replacement, rated as 60 percent disabling, 
adjustment disorder with depressed mood associated with 
degenerative joint disease of the right knee, rated as 30 
percent disabling, degenerative joint disease of the right 
knee associated with status post left knee replacement, rated 
as 10 percent disabling, right hip sprain associated with 
status post total left knee replacement, rated as 
noncompensable (0 percent disabling); for a combined rating 
of 80 percent, effective March 1, 2008.

2.  Affording the Veteran the benefit of the doubt, his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for 
a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. §§ 
3.340, 4.16(a) (2009).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a TDIU cannot be denied in the 
absence of medical evidence showing that he is capable of 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).




Analysis

In this case, the Veteran is currently service-connected for 
status post total left knee replacement, rated as 60 percent 
disabling, adjustment disorder with depressed mood associated 
with degenerative joint disease of the right knee, rated as 
30 percent disabling, degenerative joint disease of the right 
knee associated with status post left knee replacement, rated 
as 10 percent disabling, right hip sprain associated with 
status post total left knee replacement, rated as 
noncompensable (0 percent disabling); for a combined rating 
of 80 percent, effective March 1, 2008.  Therefore, the 
percentage standards of 4.16(a) have been met as at least one 
disability is rated at 40 percent or higher and the combined 
rating is not 70 percent or higher.  See 38 C.F.R. § 4.16(a).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his service-
connected disabilities preclude him from obtaining 
substantially gainful employment.  

During a November 2009 Travel Board hearing, the Veteran 
testified that his educational background consisted of a high 
school graduation, one year of college and a year in a 
customer service program from "pTEC."  The Veteran 
testified that he worked at Eckerd's in a call center, 
analyzing computer and machine problems in the stores for 
eight and a half to nine years and that he left in 2003 due 
to both his service-connected disabilities and the fact that 
the company had been sold.  He also reported that he had not 
been able to find any employment in that line of work since 
he left in 2003.  The Veteran testified that he was granted 
Social Security disability for his service-connected 
disabilities as well as some non service-connected 
disabilities.  He reported that his service-connected 
disabilities have increased in severity, as his depression 
symptoms have increased including isolation from his family 
and his favoring the left knee has caused additional problems 
to his right leg and problems with ambulation.  The Veteran 
stated that his VA physician reported that he was unable to 
work because of his knees and he was still receiving 
treatment for his knees at the VA.  His wife also testified 
during the November 2009 Travel Board hearing that he was 
unable to clean the house or do chores such as washing dishes 
because he cannot stand on his legs for a long period of 
time.  She also reported that the Veteran was in pain and was 
depressed all the time.  

In his TDIU claims, dated May 2004, January 2006 and March 
2007 as well as in the June 2004 and March 2006 VA forms 21-
4192 regarding employment history, the Veteran reported that 
he last worked from approximately February 1997 or February 
1998 to approximately September 2003 or December 2003 as a 
Senior Coordinator at Eckerd Corporation, he was terminated 
for health reasons and his disabilities, including the left 
knee, right knee, neck and lower back, prevented him from 
following any substantially gainful employment.  The Board 
notes that VA-form 21-4192, dated June 2004, was also signed 
by the Veteran's employer.

VA outpatient treatment reports from March 2001 to May 2008 
reflect that the Veteran was treated on several occasions for 
his service-connected left knee, right knee, right hip and 
depression.  During this period it was noted that the Veteran 
used a walker and knee braces and was on medication (NSAIDs) 
for chronic knee pain.  

A March 2001 VA outpatient treatment report reflects that the 
Veteran underwent surgery on the left knee for a failed 
patellar component status post previous total knee 
arthroplasty in 1996 with an anticipated period of 
convalescence from six to nine months.  

In an April 2003 VA examination for the right knee, the 
Veteran was noted to be walking with new braces on both knees 
as well as a walker and he reported having lost three months 
in the last 12 months due to his knee condition.  

An April 2004 VA outpatient treatment report reflects that 
the Veteran complained of pain and reported that he could not 
do any work, squat, walk or kneel.  

In a September 2004 VA examination for the right knee, the 
Veteran reported that flare-ups occurred about four to five 
times a week, lasting about four to five hours.  During a 
flare-up, he reported that he must elevate the knee, ice or 
heat it with medication and required assistance getting to 
the bathroom.  The examiner estimated that the Veteran was 90 
percent more incapacitated during a flare-up.  The examiner 
also noted that the Veteran was using bilateral knee braces 
and a walker and had  reportedly also used crutches four 
about four hour a day for four to six days a week.  The 
Veteran reported that he last worked in September 2003 as a 
dispatcher type person for Eckerd Drug and that, even though 
he had a desk job, he would have to get out of his chair 
periodically and his knee gave way every time he did that.  
He stated that he eventually had to stop working due to the 
amount of pain he was having.  The Veteran also reported that 
he could not perform any prolonged walking, sitting, kneeling 
or squatting, he could not participate in lifting, sports or 
exercise which required the use of his legs, he could not 
even walk a block, he could not use stairs or ladders and he 
had to avoid cold places.

A December 2004 VA outpatient treatment report reflects that 
the Veteran walked with a walker due to his knees giving out 
and he complained of and was treated for lower extremity 
weakness.  

In an March 2005 VA examination of the left and right knee, 
the examiner noted that the Veteran's functional impairment 
was great.  The examiner also noted the Veteran had an 
ability to walk 100 feet at maximum.  The Veteran was noted 
to require the assistance of a walker.  He reported that he 
had been employed as a senior coordinator at Eckerd Drugs for 
seven years, however, because his job required him to get up 
and down several times, he had to quit in March 2004.  The 
Veteran reported having severe pain in the left knee with 
flare-ups which occurred once a week, when he is forced to 
walk or with severe weather change, such as the cold.  Flare-
ups were relieved with lying down, bed rest and medication.  
The examiner also noted the Veteran used large braces on the 
knees for stability.  The Veteran reported that his daily 
activities were limited because of his limitation of walking.  
He required help with toileting, did not take any baths and 
used a shower with a special chair.  

In an October 2005 VA examination for mental disorder, the 
Veteran reported that his wife helped him get into and out of 
the bathtub when he showered due to limited mobility.  He 
also stated that his income consisted of his service-
connected disability and he had a Social Security disability 
claim on appeal.  The Veteran reportedly remained at home and 
avoided socialization and physical activities due to his pain 
and physical limitations.  He reported that he lost his job 
working at Eckerd in September 2003 when the company closed 
and that during his last year there, he was missing a couple 
of days of work each week due to pain.  The Veteran stated he 
had not worked since September 2003.  

VA outpatient treatment reports reflect that the Veteran was 
hospitalized in January 2007 for a left knee infection and 
underwent surgery with an anticipated period of convalescence 
of three months.  These records also reflect that he was 
hospitalized for a left knee infection again in May 2007.  

In an August 2007 VA examination of the joints, it was noted 
that the Veteran was hospitalized in May 2007 for a left knee 
infection and underwent surgery on the left knee in January 
2007 and March 2001, following his total knee replacement in 
March 1996.  Corrective devices for the left knee included 
the used of a brace, the daily use of a cane and the Veteran 
reported using a wheelchair if he had to go a long distance.  
He reported that treatment included medication, Hydrocodone, 
about six times a day, a TENs machine, a heating pad and ice.  
The Veteran reported he worked as a computer programmer and 
retired approximately two years ago.  The examiner found that 
there was no effect of his left knee condition on his usual 
occupation except that he would need to avoid the following: 
sitting for longer than 10 to 15 minutes at a time, lifting 
over five pounds, kneeling or squatting as these could not be 
done and walking over one block.  

In an August 2007 statement, the Veteran's treating physician 
at the VA opined that the Veteran had a permanent disability 
with his left knee and that he was unemployable as he could 
not walk more than a block without pain.  

A January 2008 VA outpatient treatment report reflects that 
the Veteran underwent surgery on the left knee for the 
replacement of painful hardware, at which time he continued 
to ambulate with a walker, used thigh high hose an was 
referred for physical therapy for the next four weeks 
following surgery.  VA outpatient treatment reports from May 
2008 reflect that the Veteran complained of left hip pain 
which became worse with walking and was relieved with rest 
and Motrin.  

Based on a review of the evidence, and resolving the doubt in 
the Veteran's favor, the Board finds that the evidence 
supports the Veteran's claim for TDIU.  In this regard, the 
Board finds that the evidence of record reflects that the 
Veteran has not worked since September 2003, at which time he 
reported he could no longer work due to his left knee 
problems, the company had closed and during his last year 
working at Eckerd, he missed a couple of days of work each 
week due to pain.  The Board notes that in the June 2004 VA 
form 21-4192 the Veteran's employer confirmed that the 
Veteran was terminated for health reasons.  In addition, the 
objective medical evidence of record reflects that, following 
his total knee replacement in March 1996, the Veteran has 
trouble walking more than a block or standing for prolonged 
periods without the aid of several assistive devices due to 
his left and right knee conditions and that he continued to 
have serious problems with the left knee, including enduring 
several surgeries on the left knee and hospitalizations for 
infections of the left knee in March 2001, January 2007, May 
2007 and January 2008.  

While the Board notes that the August 2007 VA examiner found 
that there was no effect of the Veteran's left knee condition 
on his usual occupation, he also noted several exceptions 
including the avoidance of sitting for longer than 10 to 15 
minutes at a time, lifting over five pounds, kneeling or 
squatting as he was unable to do so and walking over one 
block.  Moreover, the Veteran's treating physician at the VA, 
who had also performed surgery on the Veteran's left knee, 
specifically opined that the Veteran had a permanent 
disability with his left knee and that he was unemployable as 
he could not walk more than a block without pain.  

Finally, the Board finds that the testimony of the Veteran 
and his wife attested to his educational limitations of a 
high school graduation with one year of college and a year in 
a customer service program, his Social Security disability 
award for both service-connected and non service-connected 
disabilities, the severity of his service-connected 
conditions, his inability to perform many daily activities 
without assistance and his inability to obtain gainful 
unemployment as he is limited in his daily activities.  See 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the 
evidence of record collectively shows that the Veteran is 
unemployable due to his service-connected disabilities, 
mainly his left knee condition.

Therefore, as the Board finds the evidence in relative 
equipoise and after resolving all reasonable doubt in favor 
of the Veteran, entitlement to TDIU, is warranted.  38 C.F.R. 
§ 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is granted, subject to the regulations applicable to 
the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


